DETAILED ACTION
Claims 1, 3, and 7-17 are presented for examination, wherein claim 1 is currently amended; plus, claims 10 and 13 are withdrawn. Claim 2 and 4-6 are cancelled.
The 35 U.S.C. § 103 rejection of claims 1, 3-9, 11-12, and 14-16 over Hong as modified is withdrawn as a result of the amendments to claim 1, from which the other claims depend, cancellation of claims 4-6, and applicants Remarks filed on May 6, 2020.
The 35 U.S.C. § 103 rejection of dependent claim 17 over Hong as modified is withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2020 has been entered.
Claim Objections
Claim 1 is objected to because “a electrolyte” should read “an electrolyte.”  Appropriate correction is respectfully required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 11-12, 14, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the limitation “and a resin other than the polyimide” in “the substrate layer is made of a polymer alloy of the polyimide and a resin other than the polyimide” is not clear whether it is (1) “further” required in addition to the “polyimide” in said substrate layer of claim 1, or (2) not necessarily required.
For purposes of examination, said limitation is interpreted as provided infra.
Regarding claim 11, the limitation “an amount of a silicone” in “an amount of a silicone in the adhesive layer is 80% by mass or more” is not clear whether it is (1) “further” required in addition to the “at least one of the group consisting of melamine resin and phenolic resin” in said adhesive layer of claim 1 or (2) not necessarily required.
For purposes of examination, said limitation is interpreted as provided infra.
Regarding claim 12, the limitation “a polymer alloy of a silicone and a resin other than the silicone” in “the adhesive layer is made of a polymer alloy of a silicone and a resin other than the silicone” is not clear whether said “silicone” and/or “resin other than the silicone” is (1) “further” required in addition to the “at least one of the group consisting of melamine resin and phenolic resin” in said adhesive layer of claim 1 or (2) not necessarily required.
For purposes of examination, said limitation is interpreted as provided infra
Regarding claim 14, the limitation “a silicone is dimethylpolysiloxane or diphenylpolysiloxane” is not clear whether said it is (1) “further” required or (2) not necessarily required, and if required, then in which component it would be contained.
For purposes of examination, said limitation is interpreted as provided infra.
Regarding claim 17, the limitation “insulating filler-containing layer between the substrate layer and the adhesive layer” is not clear whether said it is (1) “further” required or (2) not required.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2003/0232243) in view of Furuta et al (US 2014/0037924).
Regarding newly amended independent claim 1, Hong teaches a lithium secondary battery (e.g. ¶0003), reading on “secondary battery,” said battery comprising:
(1)	a cathode plate (e.g. item 111, noting an apparent misprint calling item 111 an “anode plate”), said cathode plate made by coating positive active material on one or both surfaces of a metal foil collector such as an aluminium foil collector, and drying said positive active material (e.g. ¶0055 plus e.g. Figures 1 and 3-5), reading on “a positive electrode having a positive electrode current collector and a positive electrode active material layer on the positive electrode current collector;”
(2)	an anode plate (e.g. item 113, noting an apparent misprint calling item 113 an “cathode plate”), said anode plate made by coating a negative active material on one or both surfaces of a metal foil collector such as a copper foil collector, and drying said negative active material (e.g. Id), reading on “a negative electrode having a negative electrode current collector and a negative electrode active material layer on the negative electrode current collector;”
(3)	a separator (e.g. item 115), said separator including at least one porous polymer membrane of polyethylene (PE) or polypropylene (PP), and further including adhesive portions to which said cathode plate and said anode plate are attached (e.g. Id), reading on “a separator interposed between the positive electrode and the negative electrode;”
(4)	an electrolyte (e.g. ¶¶ 0026, 29, 52, and 76), reading on “a electrolyte;”
(5)	a tab member (e.g. items 143) welded, at a welded portion (e.g. item145), to an uncoated portion (“grid”) of said cathode plate (e.g. ¶¶ 0055, 61-69, 71, 74, 76-77, and 79-80 plus e.g. Figures 4-5 and 10-17), reading on “a positive electrode lead electrically connected to the positive electrode;” and,
(6)	an insulating tape (e.g. item 147) covering said welded portion of said cathode plate, at a portion of said uncoated portion of said cathode plate (e.g. ¶¶ 0062 and 66-69 plus e.g. Figures 7E-7H, 8, and 10-17), reading on “an insulating tape that covers part of the positive electrode” and “the positive electrode current collector has an exposed portion without the positive electrode active material layer, and at least part of the exposed portion is covered with the insulating tape.”

Regarding the additional limitations associated with the insulating tape, “the insulating tape has a substrate layer and an adhesive layer;” “the substrate layer contains a polyimide;” “the adhesive layer has an electrical resistance of 1 kΩ/mm2 or more at 500°C and contains at least one of the group consisting of a melamine resin and a phenolic resin;” the adhesive layer has a thickness Tad of 5 µm to 25 µm;” “the sb of 10 µm to 30 µm;” and, “a ratio Tad/Tsb of the thickness Tad of the adhesive layer to the thickness Tsb of the substrate layer is 0.2 to 1,” Furuta teaches a flame-retardant thermally-conductive pressure-sensitive adhesive sheet that may be used in a lithium-ion battery, said adhesive sheet in the form of a tape composed of a substrate film (e.g. item 3) and at least one pressure-sensitive adhesive layer (e.g. item 2) applied thereon (e.g. ¶¶ 0001,19, 30-31, and 38-39 plus e.g. Figure 1a),
wherein said substrate film may be composed of a multilayered lamination of a polyester film substrate with a thickness of 10 to 40 μm (e.g. ¶¶ 0036-37) and an additional substrate composed of polyimide resin (e.g. ¶0040), the total thickness of said multilayered lamination of both substrates being 11-100 µm, preferably 12-40 µm (e.g. ¶0041), so the thickness of said polyimide resin additional substrate may be e.g. 1-90 µm or 2-30 µm, and 
wherein said adhesive layer includes a polymer composed of a siloxane bond-containing monomer, such as silicone (meth)acrylate; a melamine cross-linking agent to adjust the cohesive force of said adhesive layer; and, a tackifier resin, such as an alkyl phenol resin or terpene phenol resin, to improve the adhesive properties (e.g. ¶¶ 0066, 117, and 121), said adhesive layer having a thickness of for example, 10 to 250 μm, preferably 20 to 200 μm, or more preferably 30 to 100 μm (e.g. ¶0142).
Further, Furuta teaches said tape has both flame retardancy and thermally conductive properties, while having excellent bonding properties to an adherend (e.g. ¶¶ 0001 and 12-13)
As a result, it would have been obvious to use the tape of Furuta, including said additional substrate composed of said polyimide resin and said adhesive layer composed 
Hong as modified reading on “the adhesive layer … contains at least one of the group consisting of a melamine resin or a phenolic resin;” “the adhesive layer has a thickness Tad of 5 µm to 25 µm,” MPEP § 2144.05(I); “the substrate layer has a thickness Tsb of 10 µm to 30 µm,” MPEP § 2144.05(I); and, “a ratio Tad/Tsb of the thickness Tad of the adhesive layer to the thickness Tsb of the substrate layer is 0.2 to 1,” MPEP § 2144.05(I).

Furuta does not expressly teach said adhesive layer has “an electrical resistance of 1 kΩ/mm2 or more at 500°C.” However, said property would be expected, since Furuta teaches an adhesive layer with a substantially identical composition (polymer composed of silicone monomers plus a phenol resin, compare with instant specification, at e.g. ¶¶ 0046 and 48), e.g. MPEP § 2112.01(II).
Regarding claim 3, Hong as modified teaches the battery of claim 1, wherein said total thickness of both said substrates of said multilayered lamination is 11-100 µm, preferably 12-40 µm, and said thickness of said adhesive layer may be 10 to 250 μm, preferably 20 to 200 μm, or more preferably 30 to 100 μm (e.g. supra), so the total thickness of said tape may be 21-350 µm, reading on “the insulating tape has a thickness of 45 µm or less,” MPEP § 2144.05(I).
Regarding claim 7, Hong as modified teaches the battery of claim 1, wherein Hong teaches said tab member overlaps said uncoated portion (“grid”) of said cathode supra and e.g. Figures 3-5, 7E-7H, and 10-17), reading on “the positive electrode lead is connected to the exposed portion, the positive electrode lead has an extending portion that projects from the exposed portion and an overlapping portion that overlaps the exposed portion, and the insulating tape covers at least part of the overlapping portion.”
Regarding claim 8, Hong as modified teaches the battery of claim 1, wherein said multilayered lamination is composed of said polyester film substrate, with said thickness of 10 to 40 μm, and said polyimide resin additional substrate, the total thickness of said combination of both substrates being 11-100 µm, preferably 12-40 µm (e.g. ¶0041), so the thickness of said polyimide resin additional substrate may be e.g. 1-90 µm or 2-30 µm, so given a similar cross-section area of both substrates, the relative thickness approximates the relative amount of each substrate’s composition, here said polyimide resin additional substrate may be up to 90 µm compared with 100 µm total thickness, i.e. up to about 90% polyimide and down to about 10% polyester, reading on “an amount of the polyimide in the substrate layer is 80% by mass or more,” e.g. MPEP § 2144.05(I).
Regarding claim 9, Hong as modified teaches the battery of claim 1, wherein said multilayered lamination is composed of said polyester film substrate and said polyimide resin additional substrate (e.g. supra), wherein said polyimide resin additional substrate may further comprise another resin, such as e.g. polyamide resin or polyether ether 
Regarding claim 12, Hong as modified teaches the battery of claim 1, wherein said adhesive layer includes a polymer composed of a siloxane bond-containing monomer, such as silicone (meth)acrylate; a melamine cross-linking agent to adjust the cohesive force of said adhesive layer, and a tackifier resin, such as an alkyl phenol resin or terpene phenol resin, to improve the adhesive properties (e.g. supra), reading on “the adhesive layer is made of a polymer alloy of a silicone and a resin other than the silicone.” Alternatively, said adhesive layer may additionally include a combination of two or more acrylic polymers (e.g. ¶0048), reading on said limitation.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 2003/0232243) in view of Furuta et al (US 2014/0037924), as provided supra, and further in view of Iwata et al (US 2012/0052295).
Regarding claims 15-16, Hong as modified teaches the battery of claim 1, wherein said multilayered lamination is composed of said polyester film substrate and said polyimide resin additional substrate, as provided supra, but does not expressly teach the limitations “the polyimide contains at least one of a wholly aromatic polyimide, a semi-aromatic polyimide, or a thermosetting polyimide” (claim 15) or “the polyimide contains at least one of polypyromellitimide, polyetherimide, or thermosetting polyimide formed by a reaction between bismaleimide and aromatic diamines” (claim 16).
However, Iwata teaches an adhesive tape used for protecting electrode plates, said tape having a polyimide substrate, said substrate having a thickness of 12-25 µm, and an adhesive layer, said adhesive layer having a thickness of 2-20 µm (¶¶ 0040, 64, 66, 68, 
As a result, it would have been obvious to substitute the Kapton polyimide composition of the Iwata substrate for the polyimide composition of the Hong as modified additional substrate, since Iwata teaches it is a suitable polyimide composition for use in adhesive tapes protecting electrode plates, e.g. MPEP § 2144.06(II). Further, the examiner takes notice that Kapton is a polypyromellitimide aromatic polyimide (more specifically, poly(4,4’-oxydiphenylene-pyromellitimide)), reading on said limitations.
Art of Record
None of the art of record teaches or suggests the claimed inventions of dependent claims 11, 14, or 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723